Citation Nr: 0109606	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) located 
in Fort Harrison, Montana, which denied a claim for an 
increased evaluation for PTSD, evaluated as 50 percent 
disabling, and denied a claim for a total rating on the basis 
of unemployability due to a service-connected disability.

A VA Form 21-674 (a "Request for Approval of School 
Attendance"), was received from the veteran in May 2000.  It 
is unclear if this request for approval of school attendance 
has been reviewed by the RO.  The issue of school attendance 
is not before the Board at this time.  It is referred to the 
RO for appropriate action.

The claim for TDIU will be held in abeyance pending 
completion of the development requested below in the remand 
portion of this decision.


FINDING OF FACT

The residuals of the veteran's service-connected post-
traumatic stress disorder does not include deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessive rituals which interfere with routine activities, 
intermittently illogical speech, near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance or 
hygiene, difficulty in adapting to stressful circumstances, 
or an inability to establish or maintain effect 
relationships.





CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2000)


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (2000).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).

The schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996.  The 
Board notes that, as the veteran's claim for an increased 
evaluation for PTSD was received in August 1999, it will be 
evaluated under the revised rating criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2000).

Under the current Diagnostic Code 9411, a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

As noted above, the veteran filed this claim in August 1999.  
In a VA psychiatric examination held in September 1999, the 
veteran reported that his PTSD symptoms included the 
following: spending most of his time in the mountains or at 
home; living an extremely socially isolated lifestyle wherein 
he associates only with another Vietnam veteran, his spouse 
of 30 years, and his sons; sleeping difficulties; nightmares; 
intrusive thoughts about Vietnam; episodes wherein he sweats 
and feels pressure on his chest; hypervigilance; poor 
concentration; and decreased short term memory.  The examiner 
reported that, in comparison to previous assessments in 1989, 
it did not appear that the severity of the veteran's PTSD had 
increased or decreased.  The veteran was diagnosed s having 
PTSD. 

The veteran has failed to indicate any medical treatment for 
his PTSD and there is no indication of treatment for PTSD 
that has not been obtained by the RO.

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus applicable to the instant appeal.  The VCAA requires 
that VA notify the veteran of the evidence necessary to 
substantiate his claim, requires VA to make reasonable 
efforts to assist a claimant in obtaining any and all 
evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed on this issue 
satisfies the VCAA in every particular.  That is, the veteran 
and his representative have been informed on several 
occasions of the evidence necessary to substantiate his claim 
and have been provided the appropriate laws and regulations.  
All known and identified evidence has been collected for 
review.  Therefore, the Board finds that the veteran was 
adequately apprised of the elements needed to support this 
claim, and no prejudicial error results.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, 
the duty to assist under VCAA and all prior duties to assist 
have been fulfilled and the case is now ready for appellate 
review.  As a result, as a preliminary matter, the Board 
finds that the facts relevant to this issue have been 
properly developed and that VA duty to assist the veteran has 
been satisfied.

Based on the foregoing evidence, the Board is of the opinion 
that an evaluation in excess of 50 percent is not warranted 
for the veteran's PTSD.  While recent evidence demonstrates 
that his PTSD is productive of mood disturbances, it does not 
show that his PTSD causes deficiencies in most areas, such as 
work, family relations, judgment, or thinking.  In addition, 
recent evidence is negative for any report or finding that 
his PTSD is productive of suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
problems, near-continuous panic or depression, impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene, or difficulty in adapting to 
stressful circumstances (including work or a work like 
setting).  Moreover, although the veteran lives in social 
isolation, he associates with his sons and his spouse of 30 
years.  As such, recent evidence does not show that his PTSD 
has rendered him unable to establish and maintain effective 
relationships.  Therefore, recent evidence does not show that 
a 70 percent evaluation is warranted for the veteran's PTSD 
under Diagnostic Code 9411.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a disability evaluation greater than 
the one set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

Regarding the claim of entitlement to a total disability 
rating based on individual unemployability due to PTSD, the 
Board observes that the veteran's sole service-connected 
disability is PTSD, and that it is currently rated 50 percent 
disabling.  However, in light of the VCAA, the Board believes 
that additional information is required to determine if the 
50 percent evaluation for PTSD causes him to be unemployed.  
Regarding the TDIU issue, the critical question is a 
determination as to whether the veteran is unemployable as 
the result of the service-connected disability.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).  The medical records, at 
present, do not clearly indicate whether the veteran is 
unemployable as the result of either his service-connected 
PTSD or his nonservice-connected disabilities.  As stated by 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (citing Beaty, 
6 Vet. App. at 537) the Board may not reject a claim for a 
total rating based on individual unemployability without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  The Board may 
not offer its own opinion regarding whether the veteran can 
perform work based on her current level of disabilities, a 
technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).

In this case, the September 1999 VA psychiatric examination 
report does not include an opinion as to what effect the 
veteran's PTSD has on his ability to work.  VA needs to 
conduct an examination which assesses the effect the 
veteran's PTSD has on his ability to maintain gainful 
employment. 

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
list all of his current disabilities, 
both service-connected and nonservice-
connected, and the effect that each has 
on his ability to function on a day-to-
day basis.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional medical records regarding the 
veteran's service-connected and 
nonservice-connected disabilities.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured.

3.  The veteran should be requested to 
indicate whether he has received or 
applied for an award of workers' 
compensation benefits.  With 
authorization from the veteran, the RO 
should obtain through appropriate 
channels a copy of any workers' 
compensation determination made and a 
copy of the medical records upon which 
the award was based. 

4.  The veteran should also be asked to 
state whether he has received or applied 
for Social Security Administration 
benefits.  If the veteran has applied for 
these benefits, the RO should obtain from 
the Social Security Administration a copy 
of any disability determination it has 
made for the veteran and a copy of the 
record upon which any such determination 
was based, including all pertinent 
medical records.  The RO should invite 
the attention of the Social Security 
Administration to 38 U.S.C.A. § 5106 
(West 1991).  If these records are 
obtained, they should be associated with 
the veteran's claims folder.  If not, the 
steps taken to obtain these records and 
the response of the Social Security 
Administration should be made part of the 
record in the claims folder.  

5.  The RO should arrange for the veteran 
to be accorded a VA psychiatric 
examination to determine the impact his 
PTSD has on his ability to maintain 
gainful employment.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated testing 
should be conducted.  The examiner should 
provide an opinion as to what effect the 
veteran's PTSD has on his ability to 
work.  Is the veteran's unemployment as 
least as likely as not the result of his 
PTSD?

6.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this REMAND, and if it is 
not, the RO should take corrective 
action.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

8.  Thereafter, the case should be 
reviewed by the RO. The RO should 
expressly address the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), and 
provide appropriate notice to the veteran 
of a determination in this regard.   The 
veteran is advised that any additional 
claims, including the issue of 
entitlement to additional compensation 
under 38 C.F.R. § 3.321(b)(1), will not 
be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

9.  The RO should then adjudicate the 
claim of entitlement to a total rating 
based on unemployability due to the 
service-connected PTSD with consideration 
of 38 C.F.R. §§ 3.340, 3.341, and 4.16 
(2000).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 


